DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/9/21.
Claims 1-64 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 4/1/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.
Claim Objections

Claims 46 objected to because of the following informalities: duplicate the system comprising the system comprising. 
Appropriate correction is required.

In addition claims 5, 8, 9, 12, 18, 22, 25, 28, 32, 37, 38, 41, 43 and 48 states “one of”. It is unclear from claim language which of the limitations are required of claim language. Appropriate correction is required. For the purpose of examination only one limitation is addressed in rejection and remaining limitations are considered as optional limitations.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9, 12, 18, 21-22, 25, 28-29, 32, 38, 46-47 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S. Pub. No.  11074447 B1), in view of Noguchi (U.S. Pub. No.  20170118925 A1).

Regarding to claim 1 and 53:

53. Fox teach a method for managing operation of a plant growing area, the method comprising: (Fox col. 11 line 18-21 the techniques described herein can be implemented for determining current plant growth and/or predicting future plant growth)
providing first type image data comprising a sequence (Fox col. 6 line 46-61 once the images and altimeter data are captured, the land analysis system may stitch similar images together (e.g., chlorophyll images together, NDVI images together, RGB images together, etc.) to form a single stitched image for a given type of image. For example, each image of a certain type (e.g., the boundaries of the image, edges of the image,  of multiple overlapping first type images (Fox col. 12 line 64-67 col 13 line 1-10 a front overlap ratio (e.g., a front overlap of the defined boundaries of a capture site that is necessary for the one or more cameras 132 to fully capture the capture site, represented as a percentage), a side overlap ratio (e.g., a side overlap of the defined boundaries of a capture site that is necessary for the one or more cameras 132 to fully capture the capture site, represented as a percentage), a course angle, etc.), a shooting angle (e.g., an angle at which one or more cameras 132 is positioned to capture images), a capture mode (e.g., a setting indicating when the one or more cameras 132 capture images), a gimbal pitch angle (e.g., an angle of a lens of the one or more cameras 132), an end-mission action (e.g., hover, return to start, etc.), camera resolution, and/or the like) of relatively wide field of view and relatively low resolution (Fox Fig. 6 col. 15 line 13-19 the altimeter 137 can measure the altitude of the aerial vehicle 130 and/or the distance between the aerial vehicle 130 and an object below the aerial vehicle 130 at varying resolutions, such as at each geographic location that may correspond to a pixel in an image captured by the camera 132, each time the camera 132 captures an image,  of at least one row of plants in the plant growing area, (Fox Fig. 7B)

said sequence of the first type images being acquired by a first type imaging device while moving along a first movement path substantially parallel to said row, (Fox Fig. 7B)
with an optical axis of the first type imaging device being oriented
substantially perpendicular to the first movement path (Fox col. 17 line 19-25 the one or more cameras 132 can capture images directly underneath the aerial vehicle 130 (e.g., the camera(s) 132 may be positioned such that a lens is approximately parallel with the land on an axis perpendicular with the land, facing straight down) and/or at an angle (e.g., the camera(s) 132 may be positioned such that a lens deviates from being parallel with the land by a certain angle)) said first type image data being indicative of characterization data of various parameters of plants being imaged in said at least one row of the plant growing area, (Fox Fig. 7B Fox col. 13 line 30-40 the land analysis system 120 may process the data to identify plant health, plant strata, types of plant species, plant growth characteristics, soil moisture levels, and/or the like, and generate and transmit user interface data to a user device 102 such that a user can view the processed information in a user interface. The user interface may provide an augmented reality view, where annotations or other markings are overlaid over images depicted in the user interface in which the annotations or other markings indicate plant health, plant strata, types of plant species, plant growth characteristics, soil moisture levels, etc)

analyzing said first type image data to identify one or more suspect locations within said at least one row of plants, and selectively generating operational data to initiate at least one of the following procedures: (1) activation of a second type imaging of relatively narrow field of view and relatively high resolution to be applied to one or more selective regions within said at least one row of plants of the plant growing area; and (3) affecting one or more environmental conditions within the plant growing area. (Fox col. 13 line 40-50 the user could use the augmented reality view to set and/or adjust flight path parameters to, for example, cause the aerial vehicle 130 to travel, in real-time, to an area of interest [suspect locations] (e.g., an area in which plants are healthy or unhealthy, an area in which unusual growth is occurring, an area in which an unknown object appears, an area in which an animal appears to be present, etc.). Alternatively, the land analysis system 120 itself could identify areas of interest based on the augmented reality view, and set and/or adjust flight parameters [low altitude, narrow FOV  high resolution based on Fox col. 15 line 13-19] accordingly to modify the flight path of the aerial vehicle 130 in real-time)

Fox do not explicitly teach and selectively generating operational data to initiate at least one of the following procedures: (2) activation of plant treatment procedure with respect to at least some regions within said at least one row of plants;

and selectively generating operational data to initiate at least one of the following procedures: (2) activation of plant treatment procedure with respect to at least some regions within said at least one row of plants; (Noguchi [0184] FIG. 27 is a flowchart illustrating another example of a process of predicting harvest time according to the embodiment. The plant cultivation system 1 in the second application example can execute the process of predicting harvest time [plant treatment procedure], based on a plant size value obtained by the stereo camera device 410, in addition to, or instead of [selectively activate] the NDVI value obtained by the multi spectrum camera device 450 in the first application example. Noguchi [0168] the illuminance adjustment unit 6006 is LEDs or the like that are controlled to be turned on and off when necessary so that the amount of light is adjusted, to adjust illuminance in the plant cultivation facility 10. [0214] After that, the operating machine 100 moves to a next target, and starts a process of exterminating noxious insects (Step S316). [0215] On the other hand, if the server 704 has determined at Step S312 that the predetermined number of times has been exceeded (YES at Step S312), or if P≦P0 at Step S308 (NO at Step S308), the server 704 generates a non-extermination signal representing that a process of exterminating noxious insects is not to be executed, and transmits the signal to the operating machine 100 (Step S318))

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fox, further incorporating Noguchi in video/camera technology. One would be motivated to do so, to incorporate 

Regarding to claim 1:

1. Claim 1 is rejected for the same reasons as claim 53 above. However Claim 1 has following additional limitation - the control system comprises an analyzer configured and operable for analyzing the first image data provided by the first imaging device and generating said operational data to selectively activate the second type imaging device to apply the second type imaging to at least a part of said one or more plants.

Fox teach the control system comprises an analyzer configured and operable for analyzing the first image data provided by the first imaging device (Fox col. 9 line 10-43 The land analysis system can then determine a median value (or mean value, mode value, etc.) of the blue channel NDVI values and set this value as a threshold value. The land analysis system can then parse the image(s) and classify each pixel that has a value greater than the threshold value as “algae” and classify each pixel that has a value less than the threshold value as “non-algae.” As another example, the land analysis system can obtain one or more images of a body of water, and use the image(s) to determine, for each pixel, a floating algae index (FAI) that represents a 

Fox col. 12 line 27-35 teach the aerial vehicle 130 may be an unmanned aerial vehicle. For example, the aerial vehicle 130 may be four or six rotor drone. Alternatively, the aerial vehicle 130 can be a manned aerial vehicle. In some embodiments, two or more unmanned aerial vehicles may be used concurrently at a given site to perform the functionality described herein with respect to a single aerial vehicle 130. Following limitation is obvious over Fox because system can selectively choose one or more UAV  and generating said operational data to selectively activate the second type imaging device to apply the second type imaging to at least a part of said one or more plants.

However Noguchi teach and generating said operational data to selectively activate the second type imaging device to apply the second type imaging to at least a part of said one or more plants. (Noguchi [0184] FIG. 27 is a flowchart illustrating another example of a process of predicting harvest time according to the embodiment. The plant cultivation system 1 in the second application example can execute the process of predicting harvest time, based on a plant size value obtained by the stereo camera device 410, in addition to, or instead of [selectively activate] the NDVI value obtained by the multi-spectrum camera device 450 in the first application example. Noguchi [0168] the illuminance adjustment unit 6006 is LEDs or the like that are controlled to be turned on and off when necessary so that the amount of light is adjusted, to adjust illuminance in the plant cultivation facility 10. Same algorithm is applicable to control different camera)

Regarding to claim 2:

2. Fox teach the system according to claim 1, wherein the first and second optical properties comprise, respectively first and second fields of view and resolutions, the second field of view and second resolution being, respectively, narrower and higher than the first field of view and resolution; (Fox Fig. 6col. 15 line 13-19 the 
the first imaging device is configured and operable to acquire multiple
overlapping images during an image acquisition session while travelling along a
movement path extending substantially parallel to a row along which plants are arranged in a spaced-apart fashion and performing relative movement with respect to each plant being imaged, (Fox Fig. 7B col. 12 line 64-67 col 13 line 1-10 a front overlap ratio (e.g., a front overlap of the defined boundaries of a capture site that is necessary for the one or more cameras 132 to fully capture the capture site, represented as a percentage), a side overlap ratio (e.g., a side overlap of the defined boundaries of a capture site that is necessary for the one or more cameras 132 to fully capture the capture site, represented as a percentage), a course angle, etc.), a shooting angle (e.g., an angle at which one or more cameras 132 is positioned to capture images), a capture mode (e.g., a setting indicating when the one or more cameras 132 capture images), a gimbal pitch angle (e.g., an angle of a lens of the one or more cameras 132), an end-mission action (e.g., hover, return to start, etc.), camera resolution, and/or the like)
with an optical axis of the first imaging device being oriented substantially perpendicularly to said movement path, said first image data being therefore indicative of said multiple overlapping images, (Fox col. 17 line 19-25 the one or 
the operational data obtained from the first image data provided during the image acquisition session of the first imaging device comprising navigation data for a movement path of the second imaging device towards one or more selected plants from a position and direction enabling an unencumbered approach for capturing images of suspect locations of said one or more selected plants while enabling to minimize physical interaction with said one or more selected plants. (Fox col. 34 line 5-16 At block 604, instructions to fly at a relative flying altitude (e.g., a constant relative flying altitude) are received. For example, the instructions may be flight path parameters that include a flight path, a shooting angle, a capture mode, a gimbal pitch angle, an end-mission action, a constant relative flying altitude, and/or the like. A constant relative flying altitude may refer to an altitude that is a set distance above the ground (e.g., 25 m over the ground). An absolute flying altitude may vary given that the elevation of the land beneath the aerial vehicle 130 may rise and fall. The flight path parameters can be received from a user device 102 or the flight path data store 125. Fox col. 13 line 40-50 the user could use the augmented reality view to set and/or adjust flight path parameters to, for example, cause the aerial vehicle 130 to travel, in real-time, to an area of interest [suspect locations] (e.g., an area in which plants are healthy or unhealthy, an area in which unusual growth is occurring, an area in which an 

Regarding to claim 3:

3. Fox teach the system according to claim 1, wherein the control system is further configured and operable to perform one or more of the following:
activate imaging sessions of the first and second type imaging devices to
be performed at least partially simultaneously; (Fox col. 17 line 59-67 if the aerial vehicle 130 includes different types of cameras 132 or a single camera 132 that captures multiples types of images (such as a multispectral camera), then the AI-based image processor 122 can segregate images corresponding to a particular type of camera 132 (or a particular type of image) and stitch together those images that originated from a particular type of camera 132 (or that correspond to a particular type of image). Thus, the AI-based image processor 122 may form multiple stitched images. As an illustrative example, the AI-based image processor 122 can form an RGB stitched image, a chlorophyll stitched image, a NIR stitched image, a SWIR stitched image, and an NDVI stitched image)
selectively adjust a movement path of the second type imaging device
during an imaging session of the second type imaging device, based on the image data obtained by the first type imaging device prior to or during said imaging session performed by the second type imaging device; control movement of the second type imaging device along foliage at a predetermined distance enabling imaging of the plants, and upon identifying a potential suspect location from the first image data, operating said second type imaging device to approach the suspect location and perform imaging thereof; and determine at least one movement path for at least one of said first or second type imaging devices to access one or more suspect location. (Fox col. 13 line 40-50 the user could use the augmented reality view to set and/or adjust flight path parameters to, for example, cause the aerial vehicle 130 to travel, in real-time, to an area of interest [suspect locations] (e.g., an area in which plants are healthy or unhealthy, an area in which unusual growth is occurring, an area in which an unknown object appears, an area in which an animal appears to be present, etc.). Alternatively, the land analysis system 120 itself could identify areas of interest based on the augmented reality view, and set and/or adjust flight parameters [low altitude, narrow FOV  high resolution based on Fox col. 15 line 13-19] accordingly to modify the flight path of the aerial vehicle 130 in real-time)

Regarding to claim 4:

4. Fox teach the system according to claim 1, wherein said data collection modules are configured and operable to be in data communication with the analyzer, for communicating the characterization data to said analyzer, thereby enabling generation of output data indicative of plant status for each plant being imaged based on analysis of said characterization data, said output data comprising data indicative of a predetermined condition of said one or more plants being imaged by at least one of the first type and second type imaging devices, the control system further providing recommendation data to a plant growth control system. (Fox col. 41 line 6-34 the techniques described herein with respect to the land analysis system 120 may be applicable to habitat restoration, agriculture (e.g., farming), cattle management, commercial landscaping, forestry, timber management, fire control management, urban forestry, and/or other industries in which monitoring plant health may be important. For example, the land analysis system 120 can use detected plant health and/or soil moisture levels to control the irrigation system 150, control a lighting system, control the dispensing of fertilizer (e.g., in a manner similar to how the irrigation system 150 is controlled as described above, when soil moisture levels are below a threshold value, etc.), control insect repellant spraying (e.g., in a manner similar to how the irrigation system 150 is controlled, as described above), detect pests (e.g., unhealthy vegetation and/or abnormal soil moisture levels may indicate the present of pests), detect when to harvest plants (e.g., plants may be harvested when at a certain size and/or health level and/or when soil moisture is at certain levels, where the size can be determined by the land analysis system 120 by analyzing pixels in captured images and using object recognition techniques) and/or transmit a corresponding notification to a user device 102 and/or transmit an instruction to an automated vehicle (e.g. a combine) to commence harvesting, detect when cattle 

Regarding to claim 5:

5. Fox teach the system according to claim 1, wherein the control system comprises the analyzer configured and operable to carry out at least one of the following: analyze first type image data obtained in an imaging session performed by the first type imaging device by comparing said first type image data to pre-stored image data obtained in one or more preceding imaging sessions by at least one of the first and second type imaging devices; analyze at least one of the first type image data and second type image data obtained by, respectively, at least one of the first type imaging device and second type imaging device, and determine one or more suspect locations within the at least part of the plant growing area; and (Fox col. 13 line 40-50 the user could use the augmented reality view to set and/or adjust flight path parameters to, for example, cause the aerial vehicle 130 to travel, in real-time, to an area of interest [suspect locations] (e.g., an area in which plants are healthy or unhealthy, an area in which unusual growth is occurring, an area in which an unknown object appears, an area in which an animal appears to be present, etc.). Alternatively, the land analysis system 120 itself could identify areas of interest based on the augmented reality view, 
utilize input data about geometrical dimensions and degrees-of-freedom of motion of the second type imaging device to analyze the first image data to determine a three-dimensional model of the plant being imaged and extract accessible volumes which can be utilized by the second type imaging device to perform imaging. (Part of one of condition rejection is not required)

6-7 (Cancelled).

Regarding to claim 8:

8. Fox teach the system according to claim 1, having at least one of the following configurations: configured and operable to utilize the image data obtained by at least one of the second type imaging devices to optimize analysis of the image data provided by at least one of the first type imaging devices; configured and operable to analyze image data provided by the first type imaging device (Fox col. 13 line 40-50 the user could use the augmented reality view to set and/or adjust flight path parameters to, for example, cause the aerial vehicle 130 to travel, in real-time, to an area of interest [suspect locations] (e.g., an area in which plants are healthy or unhealthy, an area in which unusual growth is occurring, an area in which an unknown object appears, an area in which an animal appears to be present, etc.). Alternatively, being indicative of multiple overlapping images collected during an image acquisition session while travelling along a movement path in the plant growing area and (Fox col. 12 line 64-67 col 13 line 1-10 a front overlap ratio (e.g., a front overlap of the defined boundaries of a capture site that is necessary for the one or more cameras 132 to fully capture the capture site, represented as a percentage), a side overlap ratio (e.g., a side overlap of the defined boundaries of a capture site that is necessary for the one or more cameras 132 to fully capture the capture site, represented as a percentage), a course angle, etc.), a shooting angle (e.g., an angle at which one or more cameras 132 is positioned to capture images), a capture mode (e.g., a setting indicating when the one or more cameras 132 capture images), a gimbal pitch angle (e.g., an angle of a lens of the one or more cameras 132), an end-mission action (e.g., hover, return to start, etc.), camera resolution, and/or the like)
configured and operable to analyze image data provided by the first type
imaging device being indicative of multiple overlapping images collected during an image acquisition session while travelling along a movement path in the plant growing area and generate three-dimensional plant shape data associated with said plant growing area, said three-dimensional data combined with color information of leaves, enabling separation of variation caused by lighting from variations caused by leaf discoloration. (Part of one of condition rejection is not required)

Fox do not explicitly teach generate three-dimensional plant shape data associated with said plant growing area and including at least some of: leaves, branches, stalks, flowers and fruit of the plants in said plant growing area;

However Noguchi teach generate three-dimensional plant shape data associated with said plant growing area and including at least some of: leaves, branches, stalks, flowers and fruit of the plants in said plant growing area; (Noguchi [0088] the operating machine 100 includes a drive unit 102, a harvesting device 106, a stereo camera device 410, a polarization camera device 430, a multi-spectrum camera device 450, an antenna for wireless communication 114, a control device 118, and a set of front wheels 128 and rear wheels 130. The stereo camera device 410 [3D camera], the polarization camera device 430, and the multi-spectrum camera device 450 constitute the plant information obtainment unit 400. [0271] FIG. 34B is an example of a schematic view of a relationship between raising months and the preferable PRI. According to FIG. 34B, this plant is favorably given water stress having a higher PRI in the first half of the raising stages, and favorably given water stress having a lower PRI in the latter half of the raising stages. Such a way of giving water stress may be called “draining”. For example, a technology has been known to raise sugar content of fruits by putting the plant into an intentional underhydration state by “draining” before harvesting the fruits)

Regarding to claim 9:

9. Fox teach the system according to claim 1, configured and operable to analyze image data (Fox col. 13 line 40-50 the user could use the augmented reality view to set and/or adjust flight path parameters to, for example, cause the aerial vehicle 130 to travel, in real-time, to an area of interest [suspect locations] (e.g., an area in which plants are healthy or unhealthy, an area in which unusual growth is occurring, an area in which an unknown object appears, an area in which an animal appears to be present, etc.). Alternatively, the land analysis system 120 itself could identify areas of interest based on the augmented reality view, and set and/or adjust flight parameters [low altitude, narrow FOV  high resolution based on Fox col. 15 line 13-19] accordingly to modify the flight path of the aerial vehicle 130 in real-time) indicative of multiple overlapping images obtained by of the first type imaging device during an image acquisition session while travelling along a movement path in the plant growing area (Fox col. 12 line 64-67 col 13 line 1-10 a front overlap ratio (e.g., a front overlap of the defined boundaries of a capture site that is necessary for the one or more cameras 132 to fully capture the capture site, represented as a percentage), a side overlap ratio (e.g., a side overlap of the defined boundaries of a capture site that is necessary for the one or more cameras 132 to fully capture the capture site, represented as a percentage), a course angle, etc.), a shooting angle (e.g., an angle at which one or more cameras 132 is positioned to capture images), a capture mode (e.g., a setting indicating when the one or more cameras 132 capture images), a gimbal pitch 
the system being characterized by at least one of the following: said multiple overlapping images comprise at least one in-focus image and at least one out-of-focus image obtained by said at least one of the first imaging device and second imaging device, enabling to determine three-dimensional outline of the plant or parts thereof from at least two images including the at least one out-of-focus image, (Part of one of condition rejection is not required)
and determine one or more suspect locations in the plant growing area. (Fox col. 13 line 40-50 the user could use the augmented reality view to set and/or adjust flight path parameters to, for example, cause the aerial vehicle 130 to travel, in real-time, to an area of interest [suspect locations] (e.g., an area in which plants are healthy or unhealthy, an area in which unusual growth is occurring, an area in which an unknown object appears, an area in which an animal appears to be present, etc.). Alternatively, the land analysis system 120 itself could identify areas of interest based on the augmented reality view, and set and/or adjust flight parameters [low altitude, narrow FOV  high resolution based on Fox col. 15 line 13-19] accordingly to modify the flight path of the aerial vehicle 130 in real-time)

Fox do not explicitly teach and generate three-dimensional plant shape data associated with said plant growing area and including at least some of: leaves, branches, stalks, flowers and fruit of the plants in said plant growing area, 
and determine details of surfaces from the at least one in-focus image; and
the system is further configured and operable to analyze said three-dimensional
plant shape data.

However Noguchi teach and generate three-dimensional plant shape data associated with said plant growing area and including at least some of: leaves, branches, stalks, flowers and fruit of the plants in said plant growing area, (Noguchi [0088] the operating machine 100 includes a drive unit 102, a harvesting device 106, a stereo camera device 410, a polarization camera device 430, a multi-spectrum camera device 450, an antenna for wireless communication 114, a control device 118, and a set of front wheels 128 and rear wheels 130. The stereo camera device 410 [3D camera], the polarization camera device 430, and the multi-spectrum camera device 450 constitute the plant information obtainment unit 400. [0271] FIG. 34B is an example of a schematic view of a relationship between raising months and the preferable PRI. According to FIG. 34B, this plant is favorably given water stress having a higher PRI in the first half of the raising stages, and favorably given water stress having a lower PRI in the latter half of the raising stages. Such a way of giving water stress may be called “draining”. For example, a technology has been known to raise sugar content of fruits by putting the plant into an intentional underhydration state by “draining” before harvesting the fruits)
and determine details of surfaces from the at least one in-focus image; and
the system is further configured and operable to analyze said three-dimensional
plant shape data (Noguchi [0091] the stereo camera device 410 is an imaging sensor device that includes two sets of optical systems and imaging elements, to obtain  

10-11 (Cancelled).

Regarding to claim 12:

12. Fox teach the system according to claim 1, comprising one or more vehicles carrying the data collection modules, said one or more vehicles comprising at least one of unmanned aerial vehicle and unmanned ground vehicle, and having at least one of the following configurations: (Fox col. 12 line 27-30 the aerial vehicle 130 may be an unmanned aerial vehicle. For example, the aerial vehicle 130 may be four or six rotor drone) at least one vehicle from the one or more vehicles carries at least one of the first type and second type collection modules; the first type and second type collection modules are carried by first and second vehicles, respectively. (Fox col. 12 line 27-35 the aerial vehicle 130 may be an unmanned aerial vehicle. For example, the aerial vehicle 130 may be four or six rotor drone. Alternatively, the aerial vehicle 130 can be a manned aerial vehicle. In some embodiments, two or more unmanned aerial vehicles may be used concurrently at a given site to perform the functionality described herein with respect to a single aerial vehicle 130. The aerial vehicle 130 may include one or more cameras 132)

Regarding to claim 18:

18. Fox teach the system according to claim 1, characterized by at least one of the following: the operational data further comprises at least one of the following: tabular data, density maps of parametric data, maps with embedded data, recommended treatment maps the data collection system further comprises one or more sensors configured and operable to monitor one or more environmental conditions of the plant growing area, and provide environmental data indicative of said one or more conditions; (Fox Fig. 8 shows map of NDVI. col. 9 line 3-30 the land analysis system can also use similar techniques to detect algae or other floating vegetation in bodies of water, such as lakes, rivers, reservoirs, seas, oceans, etc) 
each of the first and second types imaging devices is configured and
operable to perform imaging using one or more of the following illumination schemes: visual spectrum, IR spectrum, IR, multi-spectral imaging, exciting illumination causing fluorescence response of plants being imaged, exciting illumination causing fluorescence response of insects being imaged. (Fox col. 9 line 17-25 the land analysis system can obtain one or more images of a body of water, and use the image(s) to determine, for each pixel, a floating algae index (FAI) that represents a difference between a Rayleigh-corrected reflectance of the near-infrared (NIR) channel and a ratio between a linear interpolation between the red channel of the RGB band and the shortwave infrared (SWIR) band)

the characterization data provided by either one or both of the first and second type imaging devices comprise data indicative of one or more the following: whole plant images, leaf images, leaf underside images, flower images, plant crown images, fruit images, branch images, images of supporting wires and poles;

However Noguchi teach the characterization data provided by either one or both of the first and second type imaging devices comprise data indicative of one or more the following: whole plant images, leaf images, leaf underside images, flower images, plant crown images, fruit images, branch images, images of supporting wires and poles; (Noguchi [0040] FIG. 23 is a diagram illustrating typical spectral reflectance spectrums with respect to leafs of a plant, in which the wavelength and the spectral reflectance are illustrated for a normal leaf having a high plant activity, a withered leaf having a low plant activity, and a leaf having water stress given)

19-20 (Cancelled).

Regarding to claim 21:

21. Fox teach the system according to claim 18, wherein the characterization data provided by the data collection modules further comprises one or more of the following: temperature parameters, air humidity parameters, wind direction and speed parameters, weather forecast, soil humidity parameters, sunlight parameters, soil nutrient parameters. (Fox col. 31 line 52-55 FIG. 3 is a flow diagram illustrating the operations performed by the components of the operating environment 100 of FIG. 1 to determine soil moisture at a site)

Regarding to claim 22:

22. Fox teach the system according to claim 1, wherein the control system comprises the analyzer configured and operable to analyze the first image data, the analyzer being adapted to carry out the following: (Fox col. 9 line 10-43 the land analysis system can then determine a median value (or mean value, mode value, etc.) of the blue channel NDVI values and set this value as a threshold value. The land analysis system can then parse the image(s) and classify each pixel that has a value greater than the threshold value as “algae” and classify each pixel that has a value less than the threshold value as “non-algae.” As another example, the land analysis system can obtain one or more images of a body of water, and use the image(s) to determine, for each pixel, a floating algae index (FAI) that represents a difference between a Rayleigh-corrected reflectance of the near-infrared (NIR) channel and a ratio between a linear interpolation between the red channel of the RGB band and the shortwave infrared (SWIR) band. If the FAI of a pixel is above 0 and the Rayleigh-corrected red channel of the pixel is below a threshold value, the land analysis system can determine that the pixel corresponds to algae or other floating vegetation. Thus, the land analysis system can determine that the geographic locations corresponding to pixels classified as “algae” or other floating vegetation are geographic locations in which algae or other 

Fox do not explicitly teach and generate said operational data to selectively activate the second type imaging device to apply the second type imaging to at least a part of said one or more plants, process the characterization data provided by at least one of the first type imaging device and second type imaging device and three-dimensional plant shape data associated with said plant growing area and determine one or more of the following plant characteristics: plant structure, plant height, plant biomass, leaf color, leaf outline including at least one of leaf size, leaf angle, leaf shape and leaf distortion, fruit size, fruit location and height from the ground, fruit orientation, fruit shape, fruit color and fruit ripeness, flower location and height from the ground, flower orientation, leaf discoloring, pest insects, beneficial insects, fungi, insect generated liquid drops, insect webs, and diseases; and  analyze said one or more determined plant characteristics in accordance with the one or more predetermined conditions to selectively generate recommendation data to a plant growth control system, said recommendation data comprising at least one of the following: (i) treatment data indicative of a plant treatment plan including one or more of the following: insecticide spraying, beneficial insect spreading, irrigation planning, fertilization planning, fruit picking, fruit thinning, leaf and branch pruning, plant trellising; and (ii) environmental data indicative of an environmental condition change in the plant growing area.

However Noguchi teach and generate said operational data to selectively activate the second type imaging device to apply the second type imaging to at least a part of said one or more plants, (Noguchi [0184] FIG. 27 is a flowchart illustrating another example of a process of predicting harvest time according to the embodiment. The plant cultivation system 1 in the second application example can execute the process of predicting harvest time, based on a plant size value obtained by the stereo camera device 410, in addition to, or instead of [selectively activate] the NDVI value obtained by the multi-spectrum camera device 450 in the first application example. Noguchi [0168] the illuminance adjustment unit 6006 is LEDs or the like that are controlled to be turned on and off when necessary so that the amount of light is adjusted, to adjust illuminance in the plant cultivation facility 10)
process the characterization data provided by at least one of the first type imaging device and second type imaging device and three-dimensional plant shape data associated with said plant growing area and determine one or more of the following plant characteristics: plant structure, plant height, plant biomass, leaf color, leaf outline including at least one of leaf size, leaf angle, leaf shape and leaf distortion, fruit size, fruit location and height from the ground, fruit orientation, fruit shape, fruit color and fruit ripeness, flower location and height from the ground, flower orientation, leaf discoloring, pest insects, beneficial insects, fungi, insect generated liquid drops, insect webs, and diseases; and (Noguchi [0088] the operating machine 100 includes a drive unit 102, a harvesting device 106, a stereo camera device 410, a polarization camera device 430, a multi-spectrum camera device 450, an antenna for wireless communication 114, a control device 118, and a set of front wheels 128 and rear wheels 130. The stereo camera device 410 [3D camera], the polarization camera device 430, and the multi-spectrum camera device 450 constitute the plant information obtainment unit 400) analyze said one or more determined plant characteristics in accordance with the one or more predetermined conditions to selectively generate recommendation data to a plant growth control system, said recommendation data comprising at least one of the following: (i) treatment data indicative of a plant treatment plan including one or more of the following: insecticide spraying, beneficial insect spreading, irrigation planning, fertilization planning, fruit picking, fruit thinning, leaf and branch pruning, plant trellising; and (ii) environmental data indicative of an environmental condition change in the plant growing area. (Noguchi [0184] FIG. 27 is a flowchart illustrating another example of a process of predicting harvest time according to the embodiment. The plant cultivation system 1 in the second application example can execute the process of predicting harvest time, based on a plant size value obtained by the stereo camera device 410, in addition to, or instead of the NDVI 

23-24 (Cancelled).

Regarding to claim 25:

25. Fox teach the system according to claim 1, wherein said control system is configured and operable to utilize the parameters of the plants determined from at least one of the first and second type image data to provide output data indicative of at least a part of the plant growing area, the output data including data indicative of one or more of the following: plant height compared to plant age/growth cycle, plant height distribution, plant biomass, leaf size, color and density distribution, fruit size, ripeness, color, density and height distribution, flower density and height distribution, branch quantity, density and height distribution, specific pest insects density, specific beneficial insects density, ratio of specific beneficial insects to specific pest insects, fungi density, and diseases density. (a first strata (Fox col. 7 line 45-67 corresponding to herbaceous species) may be plants having a height of 0.33 m or less, a second strata (corresponding to shrub species) may be plants having a height between 0.33 m and 0.66 m, and a third strata (corresponding to tree species) may be plants having a height above 0.66 m. The altitude data may indicate both an altitude of the drone and 

26-27 (Cancelled).

Regarding to claim 28:

28. Fox teach the system according to claim 22, wherein said recommendation data, is indicative of one or more operations to be performed by the-one or more plant growth modules providing at least one of: insecticide spraying, beneficial spreading, irrigation planning, fertilization planning, fruit picking, fruit pruning, leaf and branch pruning. (Fox col. 41 line 10-35 the land analysis system 120 can use detected plant health and/or soil moisture levels to control the irrigation system 150, 

Regarding to claim 29:

29. Fox teach the system according to claim 22, wherein said recommendation data comprises treatment data indicative of a plant treatment plan, the treatment data being in the form of treatment maps that include at least some of the parameters: beneficial insect type, locations and density for spreading and insecticide type, locations and spraying parameters. (Fox col. 41 line 10-35 the land 

30-31 (Cancelled).

Regarding to claim 32:

32. Fox teach the system according to claim 2, characterized by at least one of the following:  said first type imaging device is configured to carry out at least one of the following: perform said imaging session while moving along said movement path substantially parallel to the row of plants; perform said imaging session while moving along said movement path substantially parallel to the row of plants with a varying height above ground; perform imaging of spaced-apart parallel rows of plants located on both sides of an aisle while moving along said movement path substantially parallel to the row of plants; and acquire the multiple overlapping images with periodically varying vertical locations with respect to the row of plants to thereby perform a sampling pattern of the row of plants; said data collection system is configured such that at least two of the first
type imaging devices are mounted in a spaced-apart relationship on a vertical support being therefore arranged at different heights, the system comprising a height adjustment mechanism configured and operable for adjusting vertical locations of the first type imaging devices in order to maintain a required overlap between the multiple overlapping images. (Fox Fig. 7B)

33-36 (Cancelled).

Regarding to claim 38:

38. Fox teach the system according to claim 2, characterized by at least one of the following: at least one of the first type data collection module and the control system is configured and operable to periodically vary a velocity of the relative movement such that the velocity drops down to below a certain value when an image capture is required; the first type data collection module comprises an angular motion mechanism, which is associated with at least one first type imaging device and is configured and operable to controllably rotate the optical axis of said at least one first type imaging device such that the optical axis is perpendicular to the plant being imaged during an image capture and velocity of angular rotation of the optical axis compensates for the movement of said at least one first type imaging device;  the first type data collection module comprises an angular motion mechanism associated with a pair of the first type imaging devices carried by said first type data collection module and being accommodated such that their optical axes are parallel, the angular motion mechanism comprising a controllable oscillator configured and operable to perform controllable oscillation of said optical axes in an alternating fashion such that oscillation velocity compensates for the movement of each of the first type imaging devices while maintaining the optical axes perpendicular to the row of plants during an image capture. (Fox col. 17 line 19-25 the one or more cameras 132 can capture images directly underneath the aerial vehicle 130 (e.g., the camera(s) 132 may be positioned such that a lens is approximately parallel with the land on an axis perpendicular with the land, facing straight down) and/or at an angle (e.g., the camera(s) 132 may be positioned such that a lens deviates from being parallel with the land by a certain angle. col. 17 line 8-14 As the aerial vehicle 130 travels along the indicated flight path, the aerial vehicle 130 captures images of the land underneath the aerial vehicle 130 at an interval determined by the capture mode and in a manner 

39-40 (Cancelled).

42 (Cancelled).

Regarding to claim 46:

46. Fox teach the system according to claim 2, wherein said first type data collection module is carried by a drone and is configured and operable to perform imaging sessions for plants in the row while performing the relative movement with respect to the plant being imaged, (Fox Fig. 7B, col. 37 line 23-40 Fig. 9 illustrates an exemplary aerial vehicle 130. As illustrated in FIG. 9, the aerial vehicle 130 is an unmanned aerial vehicle in which a camera 132 is coupled to a body 920 of the aerial vehicle 130 via a gimbal 910. The aerial vehicle 130 further includes four rotors 950A-D. For example, the exemplary aerial vehicle 130 illustrated in FIG. 9 may be the INSPIRE 1 PRO drone. While the exemplary aerial vehicle 130 illustrated in FIG. 9 includes four rotors 950A-D, this is not mean to be limiting. For example, the aerial vehicle 130 may include any number of rotors (e.g., six, eight, ten, twelve, etc.). (156) The gimbal 910 may allow the camera 132 to rotate 360 degrees within a horizontal plane (e.g., a plane that extends from a left side of the aerial vehicle 130 to a right side of the aerial vehicle 130, a plane that extends from a back side of the aerial vehicle 130  the system comprising and-the system comprising an angular motion mechanism for controlling angular motion of the optical axis of the first imaging device by intentionally controlled yaw of the drone. (Fox col. 17 line 19-25 the one or more cameras 132 can capture images directly underneath the aerial vehicle 130 (e.g., the camera(s) 132 may be positioned such that a lens is approximately parallel with the land on an axis perpendicular with the land, facing straight down) and/or at an angle (e.g., the camera(s) 132 may be positioned such that a lens deviates from being parallel with the land by a certain angle. col. 17 line 8-14 As the aerial vehicle 130 travels along the indicated flight path, the aerial vehicle 130 captures images of the land underneath the aerial vehicle 130 at an interval determined by the capture mode and in a manner determined by the shooting angle and/or the gimbal pitch angle using the one or more cameras 132)

Regarding to claim 47:

47. Fox teach the system according to claim 2, wherein aid first type data collection module is carried by a drone and is configured and operable to perform imaging sessions for plants in the row while performing the relative movement with respect to the plant being imaged, the system comprising rotors attached to the drone to create intentional controlled yaw of the drone, where an axis of rotation of the rotors is in a horizontal plane essentially perpendicular to, and at a radius from, a central axis of rotation of the drone. (Fox Fig. 7B, col. 37 line 23-40 Fig. 9 illustrates an exemplary aerial vehicle 130. As illustrated in FIG. 9, the aerial vehicle 130 is an unmanned aerial vehicle in which a camera 132 is coupled to a body 920 of the aerial vehicle 130 via a gimbal 910. The aerial vehicle 130 further includes four rotors 950A-D. For example, the exemplary aerial vehicle 130 illustrated in FIG. 9 may be the INSPIRE 1 PRO drone. While the exemplary aerial vehicle 130 illustrated in FIG. 9 includes four rotors 950A-D, this is not mean to be limiting. For example, the aerial vehicle 130 may include any number of rotors (e.g., six, eight, ten, twelve, etc.). (156) The gimbal 910 may allow the camera 132 to rotate 360 degrees within a horizontal plane (e.g., a plane that extends from a left side of the aerial vehicle 130 to a right side of the aerial vehicle 130, a plane that extends from a back side of the aerial vehicle 130 to a front side of the aerial vehicle 130, etc.). As an illustrative example, the gimbal 910 may allow the camera 132 to be positioned such that a lens 932 of the camera 132 faces a right-front rotor apparatus 940)

Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S. Pub. No.  11074447 B1), in view of Noguchi (U.S. Pub. No.  20170118925 A1), further in view of Reusch (U.S. Pub. No. 20200088509 A1).

Regarding to claim 37:

37. Fox teach the system according to claim 2, Fox do not explicitly teach wherein the first type data collection module comprises a flash illuminator configured and operable to provide at least one of pulse time and intensity of flash illumination selected in accordance with at least one of a velocity of said relative movement of the first type imaging device and a distance between the first type imaging device and the plant being imaged.

However Reusch teach wherein the first type data collection module comprises a flash illuminator configured and operable to provide at least one of pulse time and intensity of flash illumination selected in accordance with at least one of a velocity of said relative movement of the first type imaging device and a distance between the first type imaging device and the plant being imaged. (Reusch [0064] FIG. 2 the first image is taken while the flash light 32 illuminates the agricultural product 2. The second image is taken while the flash light 32 is switched off. By subtracting the second image from the first image to create a subtracted image, ambient lighting conditions are eliminated, and the effect of the illumination by the flash light 32 remains. It is noted that the intensity of the flash light decreases with the square of the distance to the flash light 32. Hence, the intensity with which the flash light 30 illuminates the agricultural product is inversely proportional to the square of the distance from the mobile communications device 4 to the agricultural product 2)

The motivation for combining Fox and Noguchi as set forth in claim 1 is equally applicable to claim 37. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fox, further incorporating Noguchi and Reusch in video/camera technology. One would be .

Claims 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S. Pub. No.  11074447 B1), in view of Noguchi (U.S. Pub. No.  20170118925 A1), further in view of Choi (U.S. Pub. No. 20210033716 A1).

Regarding to claim 43:

43. Fox teach the system according to claim 2, Fox do not explicitly teach wherein the first type imaging device is characterized by at least one of the following: comprises an imaging sensor and an angular motion mechanism associated with said imaging sensor for controlling oscillatory motion of said imaging sensor to compensate for the relative movement; comprises a video camera operable with a certain video frame rate, and said first type data collection module comprises a rotatable reflective optical element or angular motion means being configured and operable to rotate the camera at a frequency corresponding to the video frame rate.

wherein the first type imaging device is characterized by at least one of the following: comprises an imaging sensor and an angular motion mechanism associated with said imaging sensor for controlling oscillatory motion of said imaging sensor to compensate for the relative movement; comprises a video camera operable with a certain video frame rate, and said first type data collection module comprises a rotatable reflective optical element or angular motion means being configured and operable to rotate the camera at a frequency corresponding to the video frame rate. (Choi [0091] the gimbal 413 may also be equipped with gimbal stabilization technology, which operates to maintain a gimbal position or angle constant in the inertial frame while in the presence of aircraft motion disturbance. Aircraft motion disturbance may include, for example, a jitter (i.e., a slight irregular movement, variation, or other unsteadiness), turbulence, a gust of wind, a maneuver during flight, etc. Gimbal stabilization may be provided by a gimbal controller 229 through angular rate feed forward compensation. That is, say inertial measurement units/devices (e.g., gyroscopes and other devices) on the aircraft measure angular rate motion and transmit the angular rates to the gimbal controller 229, which controls movement of the gimbal 413 (or set of gimbals). Using the measurements, the gimbal controller 229 adjusts the motion of the gimbal 413 for a net rate of near zero in the inertial frame to maintain a steady line of sight for sensors on the gimbal 413. Particular gimbal applications in this case involve the stabilization of the secondary radar system 104. In which case, when the UAV 400 undergoes rotational motion about its axes, the line-of-sight remains fixed with respect to the inertial reference frame of the UAV 400)

The motivation for combining Fox and Noguchi as set forth in claim 1 is equally applicable to claim 43. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fox, further incorporating Noguchi and Choi in video/camera technology. One would be motivated to do so, to incorporate an imaging sensor and an angular motion mechanism associated with said imaging sensor for controlling oscillatory motion of said imaging sensor to compensate for the relative movement. This functionality will improve user experience.

44-45 (Cancelled).

Claims 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S. Pub. No.  11074447 B1), in view of Noguchi (U.S. Pub. No.  20170118925 A1), further in view of Kerbiriou (U.S. Pub. No. 20150181139 A1).

Regarding to claim 48:

48. Fox teach the system according to claim 1, Fox do not explicitly teach wherein at least one of the first type and second type data collection modules comprises a flash illuminator, said flash illuminator being configured and operable to carry out at least one of the following: provide a variety of illumination intensities for multiple image acquisitions of a plant with different illumination intensities, thereby optimizing three-dimensional modeling of the plant; provide a variety of exposure levels for multiple image acquisitions of a plant differing in at least one of illumination intensity and exposure time; provide a variety of exposure levels for multiple image acquisitions of a plant the data collection module being associated with an angular motion mechanism.

However Kerbiriou teach wherein at least one of the first type and second type data collection modules comprises a flash illuminator, said flash illuminator being configured and operable to carry out at least one of the following: provide a variety of illumination intensities for multiple image acquisitions of a plant with different illumination intensities, thereby optimizing three-dimensional modeling of the plant; provide a variety of exposure levels for multiple image acquisitions of a plant differing in at least one of illumination intensity and exposure time; provide a variety of exposure levels for multiple image acquisitions of a plant the data collection module being associated with an angular motion mechanism. (Kerbiriou [0055] flash unit 120 includes a light source, such as, for example, one or more LEDs or Xenon type lights, for illuminating the scene to be imaged. Flash 
controller 130 controls parameters of the flash 120 including, the frequency of occurrence of the flash, the duration of the flash burst, and/or the intensity or amplitude of the flash burst)

The motivation for combining Fox and Noguchi as set forth in claim 1 is equally applicable to claim 48. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fox, further 

49-52 (Cancelled).
54-64 (Cancelled).

Allowable subject matter

Regarding to claim 41:

Claims 41 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482